Order denying defendant’s motion to change place of trial affirmed, without costs. Two judges at Special Term have decided that plaintiff was a resident of Westchester county at the date of the commencement of the action. The retention of the venue in that county necessarily places upon the defendant the burden and expense of bringing her witnesses to White Plains for the trial. This expense must be borne by plaintiff, as was conceded on the argument of this appeal. Jenks, P. J., Mills, Putnam, Kelly and Jaycox, JJ., concur. Settle order before the presiding justice.